Exhibit 10.2

MANAGEMENT AND ADVISORY AGREEMENT

dated as of May 20, 2015

between

FORTRESS TRANSPORTATION AND INFRASTRUCTURE INVESTORS LLC

and

FIG LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

DEFINITIONS.

     1   

SECTION 2.

  

APPOINTMENT AND DUTIES OF THE MANAGER.

     2   

SECTION 3.

  

DEVOTION OF TIME; ADDITIONAL ACTIVITIES.

     6   

SECTION 4.

  

AGENCY.

     7   

SECTION 5.

  

BANK ACCOUNTS.

     7   

SECTION 6.

  

RECORDS; CONFIDENTIALITY.

     7   

SECTION 7.

  

OBLIGATIONS OF MANAGER; RESTRICTIONS.

     7   

SECTION 8.

  

COMPENSATION.

     8   

SECTION 9.

  

EXPENSES OF THE COMPANY.

     9  

SECTION 10.

  

CALCULATIONS OF EXPENSES.

     10   

SECTION 11.

  

LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.

     10   

SECTION 12.

  

NO JOINT VENTURE.

     11   

SECTION 13.

  

TERM; TERMINATION.

     11   

SECTION 14.

  

ASSIGNMENT.

     12   

SECTION 15.

  

TERMINATION FOR CAUSE.

     13   

SECTION 16.

  

ACTION UPON TERMINATION.

     13   

SECTION 17.

  

RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST.

     14   

SECTION 18.

  

NOTICES.

     15   

SECTION 19.

  

BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.

     15   

SECTION 20.

  

ENTIRE AGREEMENT.

     15   

SECTION 21.

  

CONTROLLING LAW.

     15   

SECTION 22.

  

INDULGENCES, NOT WAIVERS.

     16   

SECTION 23.

  

TITLES NOT TO AFFECT INTERPRETATION.

     16   

SECTION 24.

  

EXECUTION IN COUNTERPARTS.

     16   

SECTION 25.

  

PROVISIONS SEPARABLE.

     16   

SECTION 26.

  

GENDER.

     16   

 

i



--------------------------------------------------------------------------------

MANAGEMENT AND ADVISORY AGREEMENT

THIS MANAGEMENT AND ADVISORY AGREEMENT, is made as of May 20, 2015 (the
“Agreement”) by and among FORTRESS TRANSPORTATION AND INFRASTRUCTURE INVESTORS
LLC, a Delaware limited liability company (the “Company”), and FIG LLC, a
Delaware limited liability company (together with its permitted assignees, the
“Manager”).

W I T N E S S E T H:

WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities of or available to the
Manager and to have the Manager undertake the duties and responsibilities
hereinafter set forth, on behalf of the Company, as provided in this Agreement;
and

WHEREAS, the Manager is willing to render such services on the terms and
conditions hereinafter set forth.

NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL AGREEMENTS HEREIN SET FORTH, THE
PARTIES HERETO AGREE AS FOLLOWS:

 

  SECTION 1. DEFINITIONS.

The following terms have the meanings assigned to them:

(a) “Acquisitions” means asset acquisitions by the Company and its Subsidiaries.

(b) “Agreement” means this Management and Advisory Agreement, as amended from
time to time.

(c) “Board of Directors” means the Board of Directors of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Common Share” means a common share representing a limited liability company
interest of the Company now or hereafter authorized and designated as common
shares of the Company.

(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(g) “GAAP” means generally accepted accounting principles in the United States,
as in effect on the date of this Agreement.

(h) “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, or, in each case,
comparable governing documents.

 

1



--------------------------------------------------------------------------------

(i) “Independent Directors” means the members of the Board of Directors who are
not officers or employees of the Manager.

(j) “Investment Company Act” means the Investment Company Act of 1940, as
amended.

(k) “Subsidiary” means any subsidiary of the Company and any partnership, the
general or operating partner of which is the Company or any subsidiary of the
Company and any limited liability company, the managing member of which is the
Company or any subsidiary of the Company.

 

  SECTION 2. APPOINTMENT AND DUTIES OF THE MANAGER.

(a) The Company hereby appoints the Manager to manage the assets and day-to-day
operations of the Company and its Subsidiaries subject to the further terms and
conditions set forth in this Agreement and the Manager hereby agrees to use its
commercially reasonable efforts to perform each of the duties set forth herein.
The appointment of the Manager shall be exclusive to the Manager except to the
extent that the Manager otherwise agrees, in its sole and absolute discretion,
and except to the extent that the Manager elects, pursuant to the terms of this
Agreement, to cause the duties of the Manager hereunder to be provided by third
parties.

(b) The Manager, in its capacity as manager of the assets and the day-to-day
operations of the Company and its Subsidiaries, at all times will be subject to
the supervision of the Company’s Board of Directors and will have only such
functions and authority as the Company may delegate to it including, without
limitation, the functions and authority identified herein and delegated to the
Manager hereby. The Manager will be responsible for the day-to-day operations of
the Company and its Subsidiaries and will perform (or cause to be performed)
such services and activities relating to the assets and operations of the
Company as may be appropriate, including, without limitation:

(i) serving as the Company’s consultant with respect to the periodic review of
the acquisition criteria and parameters for Acquisitions, borrowings, financing
transactions, and operations;

(ii) investigation, analysis, valuation and selection of Acquisition
opportunities;

(iii) with respect to prospective Acquisitions by the Company and dispositions
of assets, conducting negotiations with brokers, sellers and purchasers and
their respective agents and representatives, investment bankers and owners of
privately and publicly held companies;

(iv) engaging and supervising independent contractors that provide services
relating to the Company or any of its Subsidiaries or the Company’s assets,
including, but not limited to, investment banking, legal or regulatory advisory,
tax advisory, due diligence, accounting advisory, securities brokerage,
brokerage, and other financial, brokerage and consulting services as the Manager
determines from time to time is advisable;

 

2



--------------------------------------------------------------------------------

(v) negotiating the sale, exchange or other disposition of any asset;

(vi) coordinating and managing operations of any joint venture or co-investment
interests held by the Company or any of its Subsidiaries and conducting all
matters with the joint venture or co-investment partners;

(vii) coordinating and supervising, all matters related to the Company’s or any
of its Subsidiaries’ assets, including the leasing and/or sale and management of
such assets and retaining agents, managers or other advisors in connection with
such coordination and supervision;

(viii) providing executive and administrative personnel, office space and office
services required in rendering services to the Company;

(ix) administering the day-to-day operations of the Company and its Subsidiaries
and performing and supervising the performance of such other administrative
functions necessary in the management of the Company and its Subsidiaries as may
be agreed upon by the Manager and the Board of Directors, including, without
limitation, the collection of revenues and the payment of the Company’s debts
and obligations and maintenance of appropriate computer services to perform such
administrative functions;

(x) communicating with the past, current and prospective holders of any equity
or debt securities of the Company and its Subsidiaries as required to satisfy
the reporting and other requirements of any governmental bodies or agencies or
trading markets and to maintain effective relations with such holders;

(xi) counseling the Company in connection with policy decisions to be made by
the Board of Directors;

(xii) evaluating and recommending to the Board of Directors modifications to any
hedging strategies in effect on the date hereof and engaging in hedging
activities, consistent with such strategies, as in effect from time to time;

(xiii) counseling the Company regarding the maintenance of its exemption from
the Investment Company Act and monitoring compliance with the requirements for
maintaining an exemption from that Act;

(xiv) assisting the Company in developing criteria that are specifically
tailored to the Company’s investment objectives and making available to the
Company its knowledge and experience with respect to its target assets;

(xv) representing and making recommendations to the Company in connection with
the purchase and finance, and commitment to purchase and finance, of its target
assets, and in connection with the sale and commitment to sell such assets;

 

3



--------------------------------------------------------------------------------

(xvi) monitoring the operating performance of the Company’s and its
Subsidiaries’ assets and providing periodic reports with respect thereto to the
Board of Directors, including comparative information with respect to such
operating performance, valuation and budgeted or projected operating results;

(xvii) investing and re-investing any moneys and securities of the Company and
its Subsidiaries (including investing in short-term investments, pending
investment in Acquisitions, payment of fees, costs and expenses, or payments of
dividends or distributions to shareholders and partners of the Company) and
advising the Company as to its capital structure and capital raising;

(xviii) causing the Company to retain qualified accountants and legal counsel,
as applicable, to assist in developing appropriate accounting procedures,
compliance procedures and testing systems with respect to financial reporting
obligations and to conduct quarterly compliance reviews with respect thereto;

(xix) causing the Company and its Subsidiaries to qualify to do business in all
applicable jurisdictions and to obtain and maintain all appropriate licenses;

(xx) taking all necessary actions to enable the Company and its Subsidiaries to
make required tax filings and reports, including soliciting shareholders for
required information to the extent provided by the provisions of the Code;

(xxi) assisting the Company and its Subsidiaries in complying with all
regulatory requirements applicable thereto in respect of its business
activities, including preparing or causing to be prepared all financial
statements required under applicable regulations and contractual undertakings
and all reports and documents required under the Exchange Act;

(xxii) handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company or any of its Subsidiaries may be involved or to which the
Company or any of its Subsidiaries may be subject arising out of the Company’s
or any of its Subsidiaries’ day-to-day operations, subject to such limitations
or parameters as may be imposed from time to time by the Board of Directors;

(xxiii) using commercially reasonable efforts to cause expenses incurred by or
on behalf of the Company and its Subsidiaries to be within any expense
guidelines set by the Board of Directors from time to time;

(xxiv) performing such other services as may be required from time to time for
management and other activities relating to the assets of the Company and its
Subsidiaries as the Board of Directors and Manager shall agree from time to time
or as the Manager shall deem appropriate under the particular circumstances;

(xxv) using commercially reasonable efforts to cause the Company to comply with
all applicable laws; and

 

4



--------------------------------------------------------------------------------

(xxvi) traveling in connection with the performance of any services or
activities relating to the Company’s and its Subsidiaries’ assets, operations,
Acquisitions or investment analysis.

Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company with
respect to Acquisitions. Such services will include, but not be limited to,
consulting with the Company on the purchase and sale of, and other investment
opportunities in connection with, the Company’s portfolio of assets; the
collection of information and the submission of reports pertaining to the
Company’s assets, general economic conditions; periodic review and evaluation of
the performance of the Company’s portfolio of assets; acting as liaison between
the Company and banking, investment banking and other parties with respect to
the purchase, financing and disposition of assets; and other customary functions
related to portfolio management. Additionally, the Manager will perform
monitoring services (the “Monitoring Services”) on behalf of the Company with
respect to any services provided by third parties, which the Manager determines
are material to the performance of the business.

(c) The Manager may enter into agreements with other parties, including its
affiliates, including to provide the services above, provided, that any such
agreements entered into with affiliates of the Manager shall be (A) on terms no
more favorable to such affiliate than could be obtained from a third party on an
arm’s length basis and (B) to the extent the same do not fall within policies
approved by the Board of Directors, approved by a majority of the Independent
Directors to the extent required by any Board policy.

(d) The Manager may retain, for and on behalf, and at the sole cost and expense,
of the Company, such services of accountants, legal counsel, tax counsel,
appraisers, insurers, brokers or business developers, transfer agents,
registrars, developers, investment banks, financial advisors, underwriters,
asset managers, banks and other lenders and others as the Manager deems
necessary or advisable in connection with the management and operations of the
Company. Notwithstanding anything contained herein to the contrary, the Manager
shall have the right to cause any such services to be rendered by its employees
or affiliates (which, for the avoidance of doubt, includes any employees,
consultants or agents or any affiliate of the Manager). The Company shall pay or
reimburse the Manager or its affiliates performing such services for the cost
thereof; provided, that such costs and reimbursements are no greater than those
which would be payable to outside professionals or consultants engaged to
perform such services pursuant to agreements negotiated on an arm’s-length
basis.

(e) As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Directors, the Manager shall, at the sole cost and
expense of the Company, prepare, or cause to be prepared, with respect to any
investment, (i) reports and information on the Company’s operations and asset
performance and (ii) other information reasonably requested by the Company.

(f) The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company, all reports, financial or otherwise, with respect to the
Company reasonably required by the Board of Directors in order for the Company
to comply with its Governing Instruments or any other materials required to be
filed with any governmental body or agency,

 

5



--------------------------------------------------------------------------------

and shall prepare, or cause to be prepared, all materials and data necessary to
complete such reports and other materials including, without limitation, an
annual audit of the Company’s books of account by a nationally recognized
independent accounting firm.

(g) The Manager shall prepare regular reports for the Board of Directors to
enable the Board of Directors to review the Company’s Acquisitions, portfolio
composition and characteristics, credit quality, performance and compliance with
policies approved by the Board of Directors.

(h) Notwithstanding anything contained in this Agreement to the contrary, except
to the extent that the payment of additional monies is proven by the Company to
have been required as a direct result of the Manager’s acts or omissions which
result in the right of the Company to terminate this Agreement pursuant to
Section 15 of this Agreement, the Manager shall not be required to expend money
(“Excess Funds”) in excess of that contained in any applicable Company Account
(as herein defined) or otherwise made available by the Company to be expended by
the Manager hereunder. Failure of the Manager to expend Excess Funds
out-of-pocket shall not give rise or be a contributing factor to the right of
the Company under Section 13(a) of this Agreement to terminate this Agreement
due to the Manager’s unsatisfactory performance.

(i) In performing its duties under this Section 2, the Manager shall be entitled
to rely reasonably on qualified experts hired by the Manager.

 

  SECTION 3. DEVOTION OF TIME; ADDITIONAL ACTIVITIES.

(a) The Manager will provide a management team, including a Chief Executive
Officer and a Chief Financial Officer of the Company, to provide the management
services to be provided by the Manager to the Company hereunder. The members of
such team shall devote such of their time to the management of the Company as
the Board of Directors reasonably deems necessary and appropriate, commensurate
with the level of activity of the Company from time to time.

(b) Except to the extent set forth in clause (a) above, nothing herein shall
prevent the Manager or any of its affiliates or any of the officers and
employees of any of the foregoing from engaging in other businesses or from
rendering services of any kind to any other person or entity, including
investment in, or advisory service to others investing in, any type of
infrastructure or equipment asset, including investments which meet the
principal investment objectives of the Company.

(c) Managers, members, partners, officers, employees and agents of the Manager
or affiliates of the Manager may serve as directors, officers, employees,
agents, nominees or signatories for the Company or any Subsidiary, to the extent
permitted by their Governing Instruments, as from time to time amended, or by
any resolutions duly adopted by the Board of Directors pursuant to the Company’s
Governing Instruments. When executing documents or otherwise acting in such
capacities for the Company, such persons shall use their respective titles in
the Company.

 

6



--------------------------------------------------------------------------------

  SECTION 4. AGENCY.

The Manager shall act as agent of the Company in making, acquiring, financing
and disposing of Acquisitions, disbursing and collecting the Company’s funds,
paying the debts and fulfilling the obligations of the Company, supervising the
performance of professionals engaged by or on behalf of the Company and
handling, prosecuting and settling any claims of or against the Company, the
Board of Directors, holders of the Company’s securities or the Company’s
representatives or properties.

 

  SECTION 5. BANK ACCOUNTS.

The Manager may establish and maintain one or more bank accounts in the name of
the Company or any Subsidiary (any such account, a “Company Account”), and may
collect and deposit funds into any such Company Account or Company Accounts, and
disburse funds from any such Company Account or Company Accounts; and the
Manager shall from time to time render appropriate accountings of such
collections and payments to the Board of Directors and, upon request, to the
auditors of the Company or any Subsidiary.

 

  SECTION 6. RECORDS; CONFIDENTIALITY.

The Manager shall maintain appropriate books of accounts and records relating to
services performed under this Agreement, and such books of account and records
shall be accessible for inspection by representatives of the Company at any time
during normal business hours upon ten (10) business days advance written notice.
The Manager shall keep confidential any and all non-public information obtained
in connection with the services rendered under this Agreement and shall not
disclose any such information to any person, except to (i) its affiliates,
members, officers, directors, employees, agents, representatives or advisors who
have a need to know such information in order to carry out their duties to the
Company and who have a duty to the Manager or to the Company to keep such
information confidential, (ii) to appraisers, financing sources and others in
the ordinary course of the Manager’s business for the purpose of rendering
services hereunder, provided that such persons agree to keep such information
confidential, (iii) in connection with any governmental or regulatory requests
of the Manager and any of its affiliates, members, officers, directors,
employees, agents, representatives or advisors, (v) as required by applicable
law or regulation or (vi) with the prior written consent of the Board of
Directors.

 

  SECTION 7. OBLIGATIONS OF MANAGER; RESTRICTIONS.

(a) The Manager shall use commercially reasonable efforts to require each seller
or transferor of assets to the Company to make such representations and
warranties regarding such assets as may, in the sole judgment made in good faith
of the Manager, be necessary and appropriate. In addition, the Manager shall
take such other action as it deems necessary or appropriate with regard to the
protection of the Company’s assets and investments.

(b) The Manager shall refrain from any action that, in its sole judgment made in
good faith, (i) is not in compliance with policies approved by the Board of
Directors or (ii) would violate any law, rule or regulation of any governmental
body or agency having jurisdiction over

 

7



--------------------------------------------------------------------------------

the Company or any Subsidiary or that would otherwise not be permitted by such
entity’s Governing Instruments. If the Manager is ordered to take any such
action by the Board of Directors, the Manager shall promptly notify the Board of
Directors of the Manager’s judgment that such action would adversely affect such
status or violate any such law, rule or regulation or the Governing Instruments.
Notwithstanding the foregoing, the Manager, its directors, officers,
shareholders and employees shall not be liable to the Company or any Subsidiary,
the Board of Directors, or the Company’s or any Subsidiary’s shareholders or
partners for any act or omission by the Manager, its directors, officers,
shareholders or employees except as provided in Section 11 of this Agreement.

(c) The Manager shall at all times during the term of this Agreement (including
the Original Term and any renewal term) maintain a tangible net worth equal to
or greater than $1,000,000. Additionally, during such period the Manager shall
maintain “errors and omissions” insurance coverage and other insurance coverage
which is customarily carried by asset and investment managers performing
functions similar to those of the Manager under this Agreement with respect to
assets similar to the assets of the Company, in an amount which is comparable to
that customarily maintained by other managers or servicers of similar assets.

 

  SECTION 8. COMPENSATION.

(a) During the term of this Agreement (as the same may be extended from time to
time), the Manager will receive an annual management fee (the “Management Fee”)
equal to 1.50% of the Company’s “Total Equity.” The Management Fee shall be
calculated and paid monthly in arrears based upon the average of the Total
Equity of the Company for the two most recently completed months. The term
“Total Equity” for any month means the equity value of the Company, determined
on a consolidated basis in accordance with GAAP, but reduced proportionately in
the case of a Subsidiary to the extent that the Company owns, directly or
indirectly, less than 100% of the equity interests in such Subsidiary. The
Management Fee for any partial month shall be appropriately pro-rated.

(b) The Manager shall compute each installment of the Management Fee within 15
days after the end of the month with respect to which such installment is
payable, and such installment shall be due and payable no later than the date
which is 20 days after the end of the month with respect to which such
installment is payable. A copy of the computations made by the Manager to
calculate such installment shall thereafter, for informational purposes only and
subject in any event to Section 13(a) of this Agreement, promptly be delivered
to the Board of Directors within 90 days after the end of each calendar year.

(c) The Management Fee is subject to adjustment pursuant to and in accordance
with the provisions of Section 13(a) of this Agreement.

(d) Upon the successful completion of an offering of Common Shares or other
equity securities by the Company (including the issuance of Common Shares as
consideration in connection with an Acquisition), the Company shall pay and
issue to the Manager options to purchase Common Shares in an amount equal to 10%
of the number of Common Shares sold in the offering or issued in connection with
such Acquisition (or, if the issuance relates to equity securities other than
Common Shares, options to purchase a number of Common Shares equal to

 

8



--------------------------------------------------------------------------------

10% of the gross capital raised in the equity issuance, divided by the fair
market value of a Common Share as of the date of issuance), with an exercise
price equal to the price per Common Share paid by the public or other ultimate
purchaser in the offering or attributed to such Common Shares in connection with
an Acquisition (or, in the case of equity securities other than Common Shares,
the fair market value of a Common Share as of the date of equity issuance). For
the avoidance of doubt, the initial public offering of Common Shares shall not
constitute an “offering” for purposes of this Section 8(d).

 

  SECTION 9. EXPENSES OF THE COMPANY.

The Company shall pay all of its expenses and shall reimburse the Manager or
(for the avoidance of doubt) its affiliates for documented expenses of the
Manager or its affiliates incurred on its behalf (collectively, the “Expenses”).
Expenses include all costs and expenses which are expressly designated elsewhere
in this Agreement as the Company’s, together with the following:

(a) expenses in connection with the issuance and transaction costs incident to
the acquisition, disposition and financing of Acquisitions;

(b) travel and other out-of-pocket expenses incurred by managers, officers,
employees and agents of the Manager or its affiliates in connection with the
sourcing, underwriting, purchase, financing, refinancing, sale or other
disposition, or asset management of an Acquisition;

(c) costs of legal, accounting, tax, auditing, underwriting, asset management,
sourcing, administrative and other services rendered for the Company by
providers retained by the Manager or its affiliates or, if provided by the
Manager’s or any affiliate’s employees, consultants or agents in amounts which
are no greater than those which would be payable to outside professionals or
consultants engaged to perform such services pursuant to agreements negotiated
on an arm’s-length basis;

(d) the compensation and expenses of the Independent Directors and the cost of
liability insurance to indemnify the Company’s directors and officers;

(e) compensation and expenses of the Company’s custodian and transfer agent, if
any;

(f) costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Company (including commitment fees,
legal fees, closing and other costs) or any securities offerings of the Company;

(g) costs associated with any computer software or hardware that is used for the
Company;

(h) costs and expenses incurred in contracting with third parties, including
affiliates of the Manager, in accordance with the terms of this Agreement;

(i) all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
sourcing, underwriting, acquiring, financing, refinancing, owning, protecting,
maintaining, developing, operating and disposing of Acquisitions, including
appraisal, reporting, audit and legal fees;

 

9



--------------------------------------------------------------------------------

(j) all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Manager elects to carry for itself and its employees;

(k) expenses relating to any office or office facilities maintained for the
Company or Acquisitions separate from the office or offices of the Manager;

(l) expenses connected with the payments of interest, dividends or distributions
in cash or any other form made or caused to be made by the Board of Directors to
or on account of the holders of securities of the Company or its Subsidiaries,
including, without limitation, in connection with any dividend reinvestment
plan;

(m) expenses connected with communications to holders of securities of the
Company or its Subsidiaries and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs payable by the
Company to any transfer agent and registrar in connection with the listing
and/or trading of the Company’s stock on any exchange, the fees payable by the
Company to any such exchange in connection with its listing, costs of preparing,
printing and mailing the Company’s annual report to its shareholders and proxy
materials with respect to any meeting of the shareholders of the Company; and

(n) all other expenses actually incurred by the Manager which are reasonably
necessary for the performance by the Manager of its duties and functions under
this Agreement.

Without regard to the amount of compensation received under this Agreement by
the Manager, the Manager shall bear the following expenses, except as expressly
set forth herein: (i) wages and salaries of the Manager’s officers and
employees; (ii) rent attributable to the space occupied by the Manager; and
(iii) all other “overhead” expenses of the Manager.

 

  SECTION 10. CALCULATIONS OF EXPENSES.

The Manager shall prepare a statement documenting the Expenses of the Company
and the Expenses incurred by the Manager on behalf of the Company during each
calendar month, and shall deliver such statement to the Company in the ordinary
course of periodic accounting. Expenses incurred by the Manager on behalf of the
Company shall be reimbursed monthly to the Manager on the later of (i) the first
business day of the month immediately following the date of delivery of such
statement and (ii) 10 business days after the date of delivery of such
statement.

 

  SECTION 11. LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.

(a) The Manager assumes no responsibility under this Agreement other than to
render the services called for under this Agreement in good faith and shall not
be responsible for any action of the Board of Directors in following or
declining to follow any advice or

 

10



--------------------------------------------------------------------------------

recommendations of the Manager, including as set forth in Section 7(b) of this
Agreement. The Manager, its members, managers, officers and employees,
sub-advisers and each other Person, if any, controlling the Manager, will not be
liable to the Company or any Subsidiary, to the Board of Directors, or the
Company’s or any Subsidiary’s shareholders or partners for any acts or omissions
by the Manager, its members, managers, officers or employees, sub-advisers or
each other Person, if any, controlling the Manager, pursuant to or in accordance
with this Agreement, except by reason of acts constituting bad faith, willful
misconduct, gross negligence or reckless disregard of the Manager’s duties under
this Agreement. The Company shall, to the full extent lawful, reimburse,
indemnify and hold the Manager, its members, managers, officers and employees,
sub-advisers and each other Person, if any, controlling the Manager (each, an
“Indemnified Party”), harmless of and from any and all expenses, losses,
damages, liabilities, demands, charges and claims of any nature whatsoever
(including attorneys’ fees) in respect of or arising from any acts or omissions
of such Indemnified Party made in good faith in the performance of the Manager’s
duties under this Agreement and not constituting such Indemnified Party’s bad
faith, willful misconduct, gross negligence or reckless disregard of the
Manager’s duties under this Agreement.

(b) The Manager shall, to the full extent lawful, reimburse, indemnify and hold
the Company, its members, shareholders, directors, officers and employees and
each other Person, if any, controlling the Company (each, a “Company Indemnified
Party”), harmless of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
attorneys’ fees) in respect of or arising from the Manager’s bad faith, willful
misconduct, gross negligence or reckless disregard of its duties under this
Agreement.

 

  SECTION 12. NO JOINT VENTURE.

Nothing in this Agreement shall be construed to make the Company and the Manager
partners or joint venturers or impose any liability as such on either of them.

 

  SECTION 13. TERM; TERMINATION.

(a) Unless terminated in accordance with Section 14 or Section 15, this
Agreement shall be in effect until the date that is ten (10) years after the
date hereof (the “Original Term”). At the expiration of the Original Term and
each Renewal Term (as defined below), this Agreement shall be deemed renewed
automatically each year for an additional one-year period (each, a “Renewal
Term”) unless (i) a majority consisting of at least two-thirds of the
Independent Directors or a simple majority of the holders of outstanding Common
Shares, agree that there has been unsatisfactory performance that is materially
detrimental to the Company or (ii) a simple majority of the Independent
Directors agree that the Management Fee payable to the Manager is unfair;
provided, that the Company shall not have the right to terminate this Agreement
under clause (ii) if the Manager agrees to continue to provide the services
under this Agreement at a fee that a simple majority of the Independent
Directors have reasonably determined to be fair. If the Company elects not to
renew this Agreement at the expiration of the Original Term or any Renewal Term,
the Company shall deliver to the Manager prior written notice (the “Termination
Notice”) of the Company’s intention not to renew this Agreement based upon the
terms set forth in this Section 13(a) of this Agreement not less than 60 days
prior to the expiration of the then existing term. If the Company so elects not
to renew this Agreement, the

 

11



--------------------------------------------------------------------------------

Company shall designate the date (the “Effective Termination Date”), not less
than 60 days from the date of the notice, on which the Manager shall cease to
provide services under this Agreement and this Agreement shall terminate on such
date; provided, however, that in the event that such Termination Notice is given
in connection with a determination that the compensation payable to the Manager
is unfair, the Manager shall have the right to renegotiate the Management Fee by
delivering to the Company, no fewer than forty-five (45) days prior to the
prospective Effective Termination Date, written notice (any such notice, a
“Notice of Proposal to Negotiate”) of its intention to renegotiate its
compensation under this Agreement. Thereupon, the Company and the Manager shall
endeavor to negotiate in good faith the revised compensation payable to the
Manager under this Agreement. Provided that the Manager and the Company agree to
a revised Management Fee (or other compensation structure) within 45 days
following the receipt of the Notice of Proposal to Negotiate, the Termination
Notice shall be deemed of no force and effect and this Agreement shall continue
in full force and effect on the terms stated in this Agreement, except that the
Management Fee shall be the revised Management Fee (or other compensation
structure) then agreed upon by the parties to this Agreement. The Company and
the Manager agree to execute and deliver an amendment to this Agreement setting
forth such revised Management Fee promptly upon reaching an agreement regarding
same. In the event that the Company and the Manager are unable to agree to a
revised Management Fee during such 45 day period, this Agreement shall
terminate, such termination to be effective on the date which is the later of
(A) ten (10) days following the end of such 45 day period and (B) the Effective
Termination Date originally set forth in the Termination Notice.

(b) In the event that this Agreement is terminated in accordance with the
provisions of Section 13(a) of this Agreement, the Company shall pay to the
Manager, on the date on which such termination is effective, a termination fee
(the “Termination Fee”) equal to the amount of the Management Fee earned by the
Manager during the period consisting of the twelve (12) full, consecutive
calendar months immediately preceding such termination. The obligation of the
Company to pay the Termination Fee shall survive the termination of this
Agreement.

(c) No later than sixty (60) days prior to the expiration of the Original Term
or any Renewal Term, the Manager may deliver written notice to the Company
informing it of the Manager’s intention not to renew the term, whereupon the
Term of this Agreement shall not be renewed and extended and this Agreement
shall terminate effective on the expiration date of this Agreement next
following the delivery of such notice.

(d) If this Agreement is terminated pursuant to this Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Section 13(b) and Section 16 of this
Agreement. In addition, Section 11 of this Agreement shall survive termination
of this Agreement.

 

  SECTION 14. ASSIGNMENT.

(a) Except as set forth in Section 14(b) of this Agreement, this Agreement shall
terminate automatically in the event of its assignment, in whole or in part, by
the Manager, unless such assignment is consented to in writing by the Company
with the consent of a majority of the Independent Directors; provided, however,
that no such consent shall be required in the case of an assignment by the
Manager to an entity whose business and operations are managed or

 

12



--------------------------------------------------------------------------------

supervised by Mr. Wesley R. Edens (the “Principal”). Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Manager is bound, and the Manager shall be liable to the Company for all
errors or omissions of the assignee under any such assignment. In addition, the
assignee shall execute and deliver to the Company a counterpart of this
Agreement naming such assignee as Manager. This Agreement shall not be assigned
by the Company without the prior written consent of the Manager, except in the
case of assignment by the Company to a successor to the Company (by merger,
consolidation or purchase of assets), in which case such successor organization
shall be bound under this Agreement and by the terms of such assignment in the
same manner as the Company is bound under this Agreement.

(b) Notwithstanding any provision of this Agreement, the Manager may subcontract
and assign any or all of its responsibilities under Section 2 of this Agreement
to any of its affiliates in accordance with the terms of this Agreement or as
otherwise approved by the Board, and the Company hereby consents to any such
assignment and subcontracting. In addition, provided that the Manager provides
prior written notice to the Company for informational purposes only, nothing
contained in this Agreement shall preclude any pledge, hypothecation or other
transfer of any amounts payable to the Manager under this Agreement.

 

  SECTION 15. TERMINATION FOR CAUSE.

(a) The Company may terminate this Agreement effective upon sixty (60) days
prior written notice of termination from the Company to the Manager, without
payment of any Termination Fee, if any act of fraud, misappropriation of funds,
or embezzlement against the Company or other willful violation of this Agreement
by the Manager in its corporate capacity (as distinguished from the acts of any
employees of the Manager which are taken without the complicity of the
Principal) under this Agreement or in the event of any gross negligence on the
part of the Manager in the performance of its duties under this Agreement.

(b) The Manager may terminate this Agreement effective upon sixty (60) days
prior written notice of termination to the Company in the event that the Company
shall default in the performance or observance of any material term, condition
or covenant contained in this Agreement and such default shall continue for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30 day period.

 

  SECTION 16. ACTION UPON TERMINATION.

(a) From and after the effective date of termination of this Agreement, pursuant
to Sections 13, 14, or 15 of this Agreement, the Manager shall not be entitled
to compensation for further services under this Agreement, but shall be paid all
compensation accruing to the date of termination and, if terminated pursuant to
Section 13 or Section 15(b), the applicable Termination Fee. Upon such
termination, the Manager shall forthwith:

(i) after deducting any accrued compensation and reimbursement for its expenses
to which it is then entitled, pay over to the Company or a Subsidiary all money
collected and held for the account of the Company or a Subsidiary pursuant to
this Agreement;

 

13



--------------------------------------------------------------------------------

(ii) deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors with respect to the Company or a Subsidiary; and

(iii) deliver to the Board of Directors all property and documents of the
Company or any Subsidiary then in the custody of the Manager.

 

  SECTION 17. RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST.

The Manager agrees that any money or other property of the Company or Subsidiary
held by the Manager under this Agreement shall be held by the Manager as
custodian for the Company or Subsidiary, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such Subsidiary. Upon the receipt by the Manager of a
written request signed by a duly authorized officer of the Company requesting
the Manager to release to the Company or any Subsidiary any money or other
property then held by the Manager for the account of the Company or any
Subsidiary under this Agreement, the Manager shall release such money or other
property to the Company or any Subsidiary within a reasonable period of time,
but in no event later than sixty (60) days following such request. The Manager
shall not be liable to the Company, any Subsidiary, the Independent Directors,
or the Company’s or a Subsidiary’s shareholders or partners for any acts
performed or omissions to act by the Company or any Subsidiary in connection
with the money or other property released to the Company or any Subsidiary in
accordance with the first sentence of this Section 17. The Company and any
Subsidiary shall indemnify the Manager and its members, managers, officers and
employees against any and all expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever, which arise in connection with the
Manager’s release of such money or other property to the Company or any
Subsidiary in accordance with the terms of this Section 17. Indemnification
pursuant to this provision shall be in addition to any right of the Manager to
indemnification under Section 11 of this Agreement.

 

14



--------------------------------------------------------------------------------

  SECTION 18. NOTICES.

Unless expressly provided otherwise in this Agreement, all notices, requests,
demands and other communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given, made and
received when delivered against receipt or upon actual receipt of (i) personal
delivery, (ii) delivery by reputable overnight courier, (iii) delivery by
facsimile transmission or email against answerback, (iv) delivery by registered
or certified mail, postage prepaid, return receipt requested, addressed as set
forth below:

 

  (a) If to the Company:

Fortress Transportation and Infrastructure Investors LLC

c/o FIG LLC

1345 Avenue of the Americas

46th Floor

New York, New York 10105

Attention: Mr. Jonathan Atkeson

Attention: Mr. Cameron MacDougall

 

  (b) If to the Manager:

FIG LLC

1345 Avenue of the Americas

46th Floor

New York, New York 10105

Attention: Mr. Randal A. Nardone

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice.

 

  SECTION 19. BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns as provided in this Agreement.

 

  SECTION 20. ENTIRE AGREEMENT.

This Agreement, together with Section Article IV of the Fourth Amended and
Restated Partnership Agreement of Fortress Worldwide Transportation and
Infrastructure General Partnership, contain the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement. This Agreement may not be modified or amended other than by an
agreement in writing.

 

  SECTION 21. CONTROLLING LAW.

This Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed, interpreted and
enforced in accordance with the laws of the State of New York, notwithstanding
any New York or other conflict-of-law provisions to the contrary.

 

15



--------------------------------------------------------------------------------

  SECTION 22. INDULGENCES, NOT WAIVERS.

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

  SECTION 23. TITLES NOT TO AFFECT INTERPRETATION.

The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation of this Agreement.

 

  SECTION 24. EXECUTION IN COUNTERPARTS.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts of this
Agreement, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories.

 

  SECTION 25. PROVISIONS SEPARABLE.

The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

 

  SECTION 26. GENDER.

Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY:

FORTRESS TRANSPORTATION AND INFRASTRUCTURE INVESTORS LLC,

a Delaware limited liability company

By:

/s/ Cameron D. MacDougall

Name: Cameron D. MacDougall Title: Secretary MANAGER:

FIG LLC,

a Delaware limited liability company

By:

/s/ David N. Brooks

Name: David N. Brooks Title: Secretary

Agreed and accepted:

 

FORTRESS WORLDWIDE TRANSPORTATION AND INFRASTRUCTURE GENERAL PARTNERSHIP, a
Delaware general partnership By:

/s/ Demetrios Tserpelis

Name: Demetrios Tserpelis Title: Authorized Signatory